          Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
EUGENE SCALIA, SECRETARY OF LABOR,               )
UNITED STATES DEPARTMENT OF LABOR,               )
                                                 )
                        Plaintiff,               )
                                                 )
            v.                                   ) Civil Action No. ___________
                                                 )
                                                 ) JURY TRIAL DEMANDED
BHMK ENTERPRISES, LLC, d/b/a BOTTLE BAR EAST,)
BRADLEY (BRAD) HELDER, and MICHAEL               )
(MIKE) KELLETT                                   )
                                                )
                        Defendants.             )
                                                 )

                                         COMPLAINT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Defendants BHMK ENTERPRISES, LLC, doing

business as BOTTLE BAR EAST, BRAD HELDER, also known as BRADLEY HELDER,

MICHAEL KELLETT, also known as MIKE KELLETT (hereinafter collectively referred to as

“Defendants,”) from violating the provisions of Sections 6, 7, and 11(c), 15(a)(2) and 15(a)(5) of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq., hereinafter referred

to as “the Act,” and for a judgment against Defendants in the total amount of back wage

compensation found by the Court to be due to any of the employees of Defendants pursuant to

the Act and for an equal amount due to the employees of Defendants in liquidated damages.
            Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 2 of 9




       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant BHMK ENTERPRISES d/b/a BOTTLE BAR EAST (“Bottle Bar

East”) is a limited liability company duly organized under the laws of the Commonwealth of

Pennsylvania, having its registered office at 1308 Frankford Avenue, Philadelphia, PA 19125.

Defendant Bottle Bar East is engaged in a full-service restaurant and bar business at 1308

Frankford Avenue, Philadelphia, PA 19125 within the jurisdiction of this court.

       3.      Defendant BRAD HELDER, also known as BRADLEY HELDER, is co-founder,

fifty (50) percent owner, and manager of Bottle Bar East and resides at 717 Bristol Rd,

Churchville, PA 18966 which is within the jurisdiction of this Court. Helder has directed

employment practices and has acted directly or indirectly in the interest of Bottle Bar East in

relation to its employees at all times relevant herein, including hiring and firing employees, and

setting/reviewing employees’ schedules. Helder is responsible for creating and implementing

policies that kept employees from being paid minimum wage and overtime. Defendant Helder

regulated the employment of persons employed by Bottle Bar East, acted directly and indirectly

in company’s interest in relation to the employees, and is an employer of said employees within

the meaning of Section 3(d) of the Act.

       4.      Defendant MIKE KELLETT, also known as MICHAEL KELLETT, is a current

manager and former owner of Bottle Bar East and resides at 35 Meadow Dr., Langhorne, PA

19047, which is within the jurisdiction of this Court. It is believed that Kellett transferred his

fifty (50) percent ownership interest in the company to his wife, Bernadette Kellett, in 2017, but

continues to be actively involved in the running of the business. Kellett was jointly responsible

for creating and implementing policies that kept employees from being paid minimum wage and



                                                  2
             Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 3 of 9




overtime. Kellett has actively supervised and directed employment practices and has acted

directly or indirectly in the interest of Bottle Bar East in relation to its employees at all times

relevant herein. Kellett has exercised hiring and firing authority and he also approves hiring

decisions on behalf of the company. Kellett is responsible for directing the work force on a day

by day basis and executes the company’s compensation policies. For example, Kellett paid some

of Bottle Bar East’s back-of-the-house employees with envelopes containing cash that had the

employees’ hours written on the front, and would call employees to tell them to come in and

work a shift. Defendant Kellett is an employer of said employees within the meaning of Section

3(d) of the Act.

        5.      Defendants’ business activities, as described herein, are and were related and

performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

        6.      Defendants have employed and are employing employees in and about their place

of business in the activities of an enterprise engaged in commerce or in the production of goods

for commerce, including employees handling, selling, or otherwise working on products, goods

or materials that have been moved in or produced for commerce, such as restaurant supplies and

alcohol. The enterprise has had an annual gross volume of sales made or business done in an

amount not less than $500,000.00. Therefore, the employees are employed in an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1)(A) of the Act.

        7.      Defendants willfully violated the provisions of Sections 6 and 15(a)(2) of the Act

by paying many of their employees employed as servers and bartenders in an enterprise engaged

in commerce or in the production of goods for commerce at rates less than the applicable



                                                   3
             Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 4 of 9




statutory minimum rate prescribed in Section 6 of the Act. Therefore, Defendants are liable for

unpaid minimum wages under Section 17 of the Act. For example: Defendants failed to pay their

bartenders and servers any wages whatsoever. Rather, tipped workers received tips as their sole

remuneration. Also, Defendants also failed to pay their tipped workers any wages when they

participated in mandatory quarterly meetings where the staff would clean the restaurant.

        8.      Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act by

employing many of their employees employed as servers in an enterprise engaged in commerce or in

the production of goods for commerce for workweeks longer that those prescribed in Section 7 of the

Act without compensating the employees for their employment in excess of the prescribed hours at

rates not less than one and one-half times the regular rates at which they were employed. Therefore,

said Defendants are liable for the payment of unpaid overtime compensation under Section 17 of the

Act. For example: Defendants failed to pay any of its workers the overtime premium of one and one

half times the regular rate to any of its workers, even though its back-of-the-house workers regularly

worked between 43 and 55 hours a week. Bartenders and servers received only tips and no wages,

regardless of their hours worked, and cashiers, cooks, sous chefs, and dishwashers were paid straight

time for all hours worked, even though workers regularly worked more than 40 hours in a work

week.

        9.      Defendants willfully violated the provisions of Sections 11(c) and 15(a)(5) of the

Act in that Defendants failed to make, keep, and preserve adequate and accurate records of many

of their employees and of the wages, hours, and other conditions of employment which they

maintained as prescribed by the regulations issued and found at 29 C.F.R. Part 516. Specifically,

Defendants failed to keep accurate records of hours worked by and wages due to many of their

employees. For example, Defendants failed to make payroll records for their servers and

bartenders, and hours were recorded haphazardly in notebooks for some back of the house


                                                  4
          Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 5 of 9




workers. Some workers were kept “off the books” entirely. Thus, Defendants failed to maintain

accurate records regarding hours worked and wages owed for all employees.

       10.     Since at least April 20, 2016, Defendant has willfully violated the provisions of

the Act as alleged in paragraphs 7 through 9 above. A judgment permanently enjoining and

restraining the violations herein alleged is specifically authorized by Section 17 of the Act.

       11.     As a result of the violations alleged in paragraphs 7 through 9 above, back wages

and an equal amount of liquidated damages are owed to Defendants’ current and former

employees, including the persons specifically listed in the attached Schedule A to the Secretary’s

Complaint.

       12.     A judgment granting recovery of said amounts is specifically authorized by

Sections 16(c) and 17 of the Act.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendant:

       (1)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

               and restraining Defendants, their officers, agents, servants, employees, and those

               persons in active concert or participation with Defendants who receive actual

               notice of any such judgment, from violating the provisions of Sections 6, 7, 11(c),

               15(a)(2), and 15(a)(5) of the Act; and

       (2)     For judgment pursuant to Section 16(c) of the Act, finding Defendants liable for

               unpaid minimum wage and overtime compensation due to certain of Defendants’

               current and former employees listed in the attached Schedule A for the period

               April 20, 2016 through at least November 24, 2018, and for an equal amount due

               to Defendant’s current and former employees in liquidated damages. Additional



                                                 5
Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 6 of 9
Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 7 of 9




                                 Senior Trial Attorney
                                 PA ID # 307299
                                 Office of the Solicitor, Region III
                                 Suite 630E, The Curtis Center
                                 170 S. Independence Mall West
                                 Philadelphia, PA 19106-3306
                                 215-861-5146
                                 215-861-5162 (fax)
                                 Bluer.jennifer.l@dol.gov

                                 U.S. DEPARTMENT OF
                                 LABOR
                                 Attorneys for Plaintiff




                             7
       Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 8 of 9




                                Schedule A


               Last Name                        First Name
1.    Also                      Jose
2.    Aptner                    Josh
3.    Barry                     Zooey
4.    Beetle                    Greg
5.    Bender                    Trisha
6.    Bitting                   Andy
7.    Blood                     Ian
8.    Blozen                    Brian
9.    Booker                    Anthony J
10.   Burpee                    Joseph
11.   Campbell                  Richie
12.   Carroll                   Keith
13.   Chambers                  Meg
14.   Clemens                   Daniel SHOE
15.   Cromwell                  Joe
16.   DiStefano                 Samantha
17.   Ellison                   Daquan
18.   Figueroa                  Ed
19.   Frattara                  David
20.   Freedman                  Kelley
21.   Friebe                    Paige
22.   Gaughan                   Diane
23.   Guerino                   Michael
24.   H                         Malik
25.   Hall                      Lamontaye
26.   Howson                    Charlotte
27.   Kakabadee                 Keegan
28.   Kawakami                  Koji
29.   Kelley                    Victoria
30.   Knighton                  Nick
31.   Lamb                      Julie
32.   Lloyd                     Cameron
33.   Macura                    Mitchell
34.   Mazarick                  Megan
35.   McCall                    Baron
36.   McCall                    Lauren
37.   Morrison                  Bill
38.   Mullen                    Nicole
39.   Murph                     Steven Jahmal
40.   O’Neill                   Tara


                                    8
       Case 2:20-cv-02081-BMS Document 1 Filed 04/30/20 Page 9 of 9




41.   Osinski                  Monica
42.   Pero                     Jeremy
43.   Peterson                 Sarah
44.   Phillips                 Hannah
45.   Pinpye                   Josh
46.   Ramos                    Karen
47.   Randalf                  Spencer
48.   Rossi                    Tony
49.   Rothwell                 Hannah
50.   Schaeffer                Jamie
51.   Shamp                    Stephanie
52.   Shelly                   Tae
53.   Tjader                   Michael
54.   Unknown                  Alyssa
55.   Unknown                  Amy
56.   Unknown                  Em
57.   Unknown                  Ennis
58.   Unknown                  Eve
59.   Unknown                  Flo
60.   Unknown                  Izzy
61.   Unknown                  Jose
62.   Unknown                  Kali
63.   Unknown                  Kristina
64.   Unknown                  Luis
65.   Unknown                  Malik
66.   Unknown                  Matt
67.   Unknown                  Miguel
68.   Unknown                  Quentin
69.   Unknown                  Rob
70.   Unknown                  Rolando
71.   Waller                   Amanda
72.   Williams                 Erik
73.   Williams                 Quadir




                                    9
